Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 19-24 is directed to a “machine-readable medium".  However, the broadest reasonable interpretation of the " machine-readable medium" covers a transitory propagating signal which is non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).
 	The examiner suggests amending the claim(s) to recite a “non-transitory computer-readable medium” storing a computer program or equivalent.  Any amendment to the claims should be commensurate with its corresponding disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. ["Integration of Spatial-Spectral Information for Resolution Enhancement in Hyperspectral Images”].
As to claim 1, Gu et al. disclose a processor, comprising: one or more circuits to use one or more neural networks to determine one or more pixel weights (page 1351, section C; page 1354) based, at least in part, on one or more upsampled images (page 1350, section A; page 1354).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 13, 19, 25, 31, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korkin (US 2016/0117800).
As to claim 7, Korkin discloses a processor, comprising: one or more circuits to blend two or more images (Figs. 1, 2, para. 0076, e.g., fusion)  to reconstruct a super- resolution image.
Korkin is silent regarding using on one or more sub-pixel offset values.
Korkin discloses, in paragraph 14, that It is well-known in the art to use sub-pixel offset values to combine multiple low-resolution images into a super-resolution image.
It would have been obvious to one of ordinary skill in the art to incorporate the well-known technique of using sub-pixel offset values to combine multiple low-resolution images into a super-resolution image into Korkin in order to produce a super-resolution image.
As to claim 13, Korkin further discloses upsampling a first image (para. 0052, 0078) .
As to claim 25 the claim recites features similar to features recited in claims 7, 13.  Therefore, it is rejected for reasons similar to those discussed above.
As to claims 19, 31, 37, these claims recite features similar to features recited in claims 7, 13.  Claims 19, 31, 37 further require a server, a video game system, and an autonomous vehicle which are well-known in the art (Official Notice).  It would have been obvious to one of ordinary skill in the art to implement Korkin’s teachings in a server, a video game system, or an autonomous vehicle since doing this would amount to a simple substitution of one known element for another in order to obtain predictable results.
Allowable Subject Matter
Claims 2-6, 8-12, 14-18, 20-24, 32-36, 38-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art (Gu et al., Korkin) discloses the claim limitations discussed above, but fails to disclose the combined features required by each of dependent claims 2, 8, 14, 20, 32, 38.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668